     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.52 Page 1 of 23



 1 THOMAS F. LANDERS [SBN 207335]
   tlanders@swsslaw.com
 2 LEAH S. STRICKLAND [SBN 265724]
   lstrickland@swsslaw.com
 3 SOLOMON WARD SEIDENWURM & SMITH, LLP
   401 B Street, Suite 1200
 4 San Diego, California 92101
   (t) 619.231.0303
 5
   Attorneys for Defendant Midland Credit
 6 Management, Inc.

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                SOUTHERN DISTRICT OF CALIFORNIA

10

11 Rocky Atwood, individually and on behalf of          Case No. 3:19-cv-01514-L-RBB
   all others similarly situated,
12                                                      ANSWER TO PLAINTIFF’S
                   Plaintiffs,                          COMPLAINT
13

14             v.
                                                        Judge: Hon. M. James Lorenz
15 Midland Credit Management, Inc.; and DOES            Mag. Judge: Hon. Ruben B. Brooks
   1-25,
16

17                       Defendants.

18

19

20

21

22

23

24

25

26

27

28

     P:01310721.6:87025.257                                                   3:19-cv-01514-L-RBB
                                        ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.53 Page 2 of 23



 1             Defendant MIDLAND CREDIT MANAGEMENT, LLC (“MCM” or “Defendant”), on

 2 behalf of itself and no others, hereby submits the following Answer to the Class Action Complaint

 3 (“Complaint”) filed in this action by Plaintiff ROCKY ATWOOD (“Plaintiff”):

 4                                                         I.

 5                        INTRODUCTION, PARTIES, JURISDICTION AND VENUE

 6             1.        Paragraph 1 consists of conclusions of law and legal arguments to which no

 7 response is required.

 8             2.        Paragraph 2 consists of conclusions of law and legal arguments to which no

 9 response is required.

10             3.        Defendant lacks sufficient information or belief to either admit or deny the

11 allegations in Paragraph 3 of the Complaint and, on that basis, denies them.

12             4.        Defendant admits that it is incorporated under the laws of the State of Kansas, but

13 its principal place of business is 350 Camino de la Reina, Suite 100, San Diego, CA 92108.

14             5.        Paragraph 5 of the Complaint contains conclusions of law, which require no

15 response. To the extent that the paragraph contains factual allegations, Defendant admits that it

16 has, in the past, engaged in activities that meet the statutory definition of what constitutes a “debt

17 collector.”

18             6.        Defendant admits it caused a letter dated July 17, 2019 to be sent to Plaintiff’s

19 address. The remaining allegations of Paragraph 6 contain conclusions of law and legal arguments

20 to which no response is required. To the extent that the remaining allegations contain factual

21 allegations, Defendant lacks sufficient information or belief to either admit or deny the allegations

22 and, on that basis, denies them.

23             7.        The contents of the letter speak for themselves.

24             8.        The contents of the letter speak for themselves.

25             9.        Defendant lacks sufficient information or belief to either admit or deny the

26 allegations in Paragraph 9 and, on that basis, denies them.

27             10.       Defendant admits this court has subject-matter jurisdiction over Plaintiff’s claims.

28 ///

     P:01310721.6:87025.257                                -1-                         3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.54 Page 3 of 23



 1             11.       Defendant admits Plaintiff’s Complaint presents a federal question and that venue is

 2 proper in this district.

 3             12.       Defendant admits venue is proper in this district.

 4             13.       Defendant admits venue is proper in this district and the court has jurisdiction.

 5             14.       Defendant admits venue is proper in this district.

 6                                                         II.

 7                              ADDITIONAL BACKGROUND ALLEGATIONS

 8             15.       Defendant lacks sufficient information or belief to either admit or deny the

 9 allegations contained in Paragraph 15 and, on that basis, denies them.

10             16.       Paragraph 16 of the Complaint contains conclusions of law, which require no

11 response. To the extent that the paragraph contains factual allegations, Defendant lacks sufficient

12 information or belief to either admit or deny the allegations contained in Paragraph 16, and on that

13 basis denies such allegations.

14             17.       Paragraph 17 of the Complaint contains conclusions of law, which require no

15 response. To the extent that the paragraph contains factual allegations, the contents of the letter

16 speak for themselves.

17             18.       Paragraph 18 of the Complaint contains conclusions of law, which require no

18 response. To the extent that the paragraph contains factual allegations, Defendant lacks sufficient

19 information or belief to either admit or deny the allegations contained in Paragraph 18 and, on that

20 basis, denies them.

21             19.       Paragraph 19 of the Complaint contains conclusions of law, which require no

22 response. To the extent that the paragraph contains factual allegations, Defendant lacks sufficient

23 information or belief to either admit or deny the allegations contained in Paragraph 19 and, on that

24 basis, denies them.

25             20.       Paragraph 20 of the Complaint contains allegations not directed toward this

26 answering Defendant and, accordingly, no response is required. To the extent a response is

27 required, Midland Funding, LLC purchases distressed asset portfolios.

28 ///

     P:01310721.6:87025.257                                -2-                          3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.55 Page 4 of 23



 1             21.       Paragraph 21 of the Complaint contains conclusions of law, which require no

 2 response. To the extent that the paragraph contains factual allegations, Defendant admits it services

 3 account portfolios owned by Midland Funding, LLC.

 4             22.       Paragraph 22 of the Complaint contains conclusions of law, which require no

 5 response. To the extent that the paragraph contains factual allegations, Defendant admits it services

 6 account portfolios owned by Midland Funding, LLC.

 7             23.       Paragraph 23 of the Complaint contains conclusions of law, which require no

 8 response. To the extent that the paragraph contains factual allegations, the contents of any letters

 9 speak for themselves.

10             24.       Defendant lacks sufficient information or belief to either admit or deny the

11 allegations contained in Paragraph 24, and on that basis, denies them.

12                                                        III.

13    SUMMARY OF THE FDCPA AND THE SECTIONS OF THE FDCPA THAT APPLY TO

14                                             THIS CIVIL ACTION
15             25.       Paragraph 25 of the Complaint contains conclusions of law, which require no
16 response.

17             26.       Paragraph 26 of the Complaint contains conclusions of law, which require no
18 response.

19             27.       Paragraph 27 of the Complaint contains conclusions of law, which require no
20 response.

21             28.       Paragraph 28 of the Complaint contains conclusions of law, which require no
22 response.

23                                                        IV.
24               ALLEGATIONS RELATED TO THE SUBJECT COLLECTION LETTER
25             29.       The contents of the letter speak for themselves.
26             A.        How the Collection Letter Was Formatted by MCM to Emphasize and
27                       Deemphasize Certain Language.
28             33.(sic)The contents of the letter speak for themselves.

     P:01310721.6:87025.257                               -3-                    3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.56 Page 5 of 23



 1             30.       The contents of the letter speak for themselves.

 2             31.       The contents of the letter speak for themselves.

 3             32.       The contents of the letter speak for themselves.

 4             33.       The contents of the letter speak for themselves.

 5             34.       The contents of the letter speak for themselves.

 6             35.       The contents of the letter speak for themselves.

 7             36.       The contents of the letter speak for themselves.

 8             37.       Paragraph 37 of the Complaint contains conclusions of law, which require no

 9 response. To the extent that the paragraph contains factual allegations, Defendant denies them.

10             B.        Description of the Collection Letter’s “pre-approved” “discount program”

11             38.       The contents of the letter speak for themselves.
12             39.       The contents of the letter speak for themselves.
13             40.       The contents of the letter speak for themselves.
14             41.       The contents of the letter speak for themselves.
15             42.       The contents of the letter speak for themselves.
16             43.       The contents of the letter speak for themselves.
17             44.       The contents of the letter speak for themselves.
18             45.       The contents of the letter speak for themselves.
19             46.       The contents of the letter speak for themselves.
20             47.       The contents of the letter speak for themselves.
21             48.       The contents of the letter speak for themselves.
22             49.       The contents of the letter speak for themselves.
23             50.       The contents of the letter speak for themselves.
24             B.(sic) The “pre-approved “discount program” Is a False and Deceptive Means to
25                       Collect a Debt
26             51.       Defendant denies the allegations of Paragraph 51.
27             52.       Defendant denies the allegations of Paragraph 52.
28             53.       Defendant denies the allegations of Paragraph 53.

     P:01310721.6:87025.257                               -4-                   3:19-cv-01514-L-RBB
                                          ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.57 Page 6 of 23



 1             54.       Paragraph 54 of the Complaint contains conclusions of law and legal arguments,

 2 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 3 denies them.

 4             55.       Paragraph 55 of the Complaint contains conclusions of law and legal arguments,

 5 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 6 denies them.

 7             56.       Paragraph 56 of the Complaint contains conclusions of law and legal arguments,

 8 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 9 denies them.

10             57.       Paragraph 57 of the Complaint contains conclusions of law and legal arguments,

11 which require no response. To the extent that the paragraph contains factual allegations, Defendant

12 denies them.

13             58.       Paragraph 58 of the Complaint contains conclusions of law and legal arguments,

14 which require no response. To the extent that the paragraph contains factual allegations, Defendant

15 denies them.

16             59.       Paragraph 59 of the Complaint contains conclusions of law and legal arguments,

17 which require no response. To the extent that the paragraph contains factual allegations, Defendant

18 denies them.

19             60.       Paragraph 60 of the Complaint contains conclusions of law and legal arguments,

20 which require no response. To the extent that the paragraph contains factual allegations, Defendant

21 denies them.

22             61.       Paragraph 61 of the Complaint contains conclusions of law and legal arguments,

23 which require no response. To the extent that the paragraph contains factual allegations, Defendant

24 denies them.

25             62.       Defendant denies the allegations of Paragraph 62.

26             63.       Paragraph 63 of the Complaint contains conclusions of law and legal arguments,

27 which require no response. To the extent that the paragraph contains factual allegations, Defendant

28 denies them.

     P:01310721.6:87025.257                              -5-                     3:19-cv-01514-L-RBB
                                        ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.58 Page 7 of 23



 1             64.       Paragraph 64 of the Complaint contains conclusions of law and legal arguments,

 2 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 3 denies them.

 4             65.       Paragraph 65 of the Complaint contains conclusions of law and legal arguments,

 5 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 6 denies them.

 7             66.       Paragraph 66 of the Complaint contains conclusions of law and legal arguments,

 8 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 9 denies them.

10             67.       Paragraph 67 of the Complaint contains conclusions of law and legal arguments,

11 which require no response. To the extent that the paragraph contains factual allegations, Defendant

12 denies them.

13             68.       Paragraph 68 of the Complaint contains conclusions of law and legal arguments,

14 which require no response. To the extent that the paragraph contains factual allegations, Defendant

15 denies them.

16             69.       Paragraph 69 of the Complaint contains conclusions of law and legal arguments,

17 which require no response. To the extent that the paragraph contains factual allegations, Defendant

18 denies them.

19             70.       Paragraph 70 of the Complaint contains conclusions of law and legal arguments,

20 which require no response. To the extent that the paragraph contains factual allegations, Defendant

21 denies them.

22             71.       The contents of the letter speak for themselves.

23             72.       The contents of the letter speak for themselves.

24             73.       The contents of the letter speak for themselves.

25             74.       Paragraph 74 of the Complaint contains conclusions of law and legal arguments,

26 which require no response. To the extent that the paragraph contains factual allegations, Defendant

27 denies them.

28             ///

     P:01310721.6:87025.257                               -6-                    3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.59 Page 8 of 23



 1             C.        The Collection Letter’s Use of a Time-Barred Debt Disclosure

 2             75.       The contents of the letter speak for themselves.

 3             76.       Paragraph 76 of the Complaint contains conclusions of law and legal arguments,

 4 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 5 denies them.

 6             77.       The contents of the letter speak for themselves.

 7             78.       The contents of the letter speak for themselves.

 8             79.       The contents of the letter speak for themselves.

 9             D.        The Collection Letter’s Use of a Renewal Disclaimer

10             80.       The contents of the letter speak for themselves.
11             81.       The contents of the letter speak for themselves.
12             82.       The contents of the letter speak for themselves.
13             83.       The contents of the letter speak for themselves.
14             84.       The contents of the letter speak for themselves.
15             85.       The contents of the letter speak for themselves.
16             86.       The contents of the letter speak for themselves.
17             E.        The Placement of the Renewal Disclaimer Is a False and Deceptive Means to
18                       Collect a Debt
19             87.       Defendant denies the allegations of Paragraph 87.
20             88.       Defendant denies the allegations of Paragraph 88.
21             89.       Defendant denies the allegations of Paragraph 89.
22             90.       Paragraph 90 of the Complaint contains conclusions of law and legal arguments,
23 which require no response. To the extent that the paragraph contains factual allegations, Defendant

24 denies them.

25             91.       The text of the transcript speaks for itself.
26             92.       The text of the transcript speaks for itself.
27             93.       The text of the transcript speaks for itself.
28             94.       The text of the transcript speaks for itself.

     P:01310721.6:87025.257                                 -7-                  3:19-cv-01514-L-RBB
                                          ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.60 Page 9 of 23



 1             95.       The order speaks for itself.

 2             96.       Paragraph 96 of the Complaint contains conclusions of law and legal arguments,

 3 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 4 denies them.

 5             97.       Paragraph 97 of the Complaint contains conclusions of law and legal arguments,

 6 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 7 denies them.

 8             F.        The Collection Letter Envelope

 9             98.       The contents of the envelope speak for themselves.

10             99.       The contents of the envelope speak for themselves.

11             100.      The contents of the envelope speak for themselves.

12             101.      The contents of the envelope speak for themselves.

13             102.      The contents of the envelope speak for themselves.

14             103.      Defendant denies the allegations of Paragraph 103.

15             104.      Defendant denies the allegations of Paragraph 104.

16                                                        V.

17                            SUMMARY OF COLLECTION LETTER VIOLATIONS

18             105.      Paragraph 105 of the Complaint contains conclusions of law and legal arguments,
19 which require no response. To the extent that the paragraph contains factual allegations, Defendant

20 denies them.

21             106.      Paragraph 106 of the Complaint contains conclusions of law and legal arguments,
22 which require no response. To the extent that the paragraph contains factual allegations, Defendant

23 denies them.

24             107.      Paragraph 107 of the Complaint contains conclusions of law and legal arguments,
25 which require no response. To the extent that the paragraph contains factual allegations, Defendant

26 denies them.

27 ///

28 ///

     P:01310721.6:87025.257                              -8-                      3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.61 Page 10 of 23



 1              108.      Paragraph 108 of the Complaint contains conclusions of law and legal arguments,

 2 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 3 denies them.

 4              109.      Paragraph 109 of the Complaint contains conclusions of law and legal arguments,

 5 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 6 denies them.

 7              110.      Paragraph 110 of the Complaint contains conclusions of law and legal arguments,

 8 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 9 denies them.

10              111.      Paragraph 111 of the Complaint contains conclusions of law and legal arguments,

11 which require no response. To the extent that the paragraph contains factual allegations, Defendant

12 denies them.

13              112.      Paragraph 112 of the Complaint contains conclusions of law and legal arguments,

14 which require no response. To the extent that the paragraph contains factual allegations, Defendant

15 denies them.

16              113.      Paragraph 113 of the Complaint contains conclusions of law and legal arguments,

17 which require no response. To the extent that the paragraph contains factual allegations, Defendant

18 denies them.

19              114.      Paragraph 114 of the Complaint contains conclusions of law and legal arguments,

20 which require no response. To the extent that the paragraph contains factual allegations, Defendant

21 denies them.

22              115.      Paragraph 115 Paragraph 96 of the Complaint contains conclusions of law and legal

23 arguments, which require no response. To the extent that the paragraph contains factual

24 allegations, Defendant denies them.

25              116.      Paragraph 116 of the Complaint contains conclusions of law and legal arguments,

26 which require no response. To the extent that the paragraph contains factual allegations, Defendant

27 denies them.

28 ///

      P:01310721.6:87025.257                             -9-                        3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.62 Page 11 of 23



 1              117.      Paragraph 117 of the Complaint contains conclusions of law and legal arguments,

 2 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 3 denies them.

 4              118.      Paragraph 118 of the Complaint contains conclusions of law and legal arguments,

 5 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 6 denies them.

 7                                                      VI.

 8                                            CAUSES OF ACTION

 9                                                   COUNT I

10                 INDIVIDUAL CLAIM RELATED TO THE COLLECTION ENVELOPE
11                             PURSUANT TO 1692f AND 1692f(8) OF THE FDCPA
12              119.      Defendant incorporates by reference its responses contained in Paragraphs 1
13 through 118.

14              120.      Paragraph 120 of the Complaint contains conclusions of law, which require no
15 response.

16              121.      Paragraph 121 of the Complaint contains conclusions of law and legal arguments,
17 which require no response. To the extent that the paragraph contains factual allegations, Defendant

18 denies them.

19              122.      Paragraph 122 of the Complaint contains conclusions of law and legal arguments,
20 which require no response. To the extent that the paragraph contains factual allegations, Defendant

21 denies them.

22              123.      Paragraph 123 of the Complaint contains conclusions of law and legal arguments,
23 which require no response. To the extent that the paragraph contains factual allegations, Defendant

24 denies them.

25 ///

26 ///

27 ///

28 ///

      P:01310721.6:87025.257                            -10-                       3:19-cv-01514-L-RBB
                                        ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.63 Page 12 of 23



 1                                                    COUNT II

 2              CLASS ACTION CLAIMS RELATED TO THE COLLECTION ENVELOPE

 3                      PURSUANT TO SECTIONS 1692f AND 1692f(8) OF THE FDCPA

 4              124.      Defendant incorporates by reference its responses contained in Paragraphs 1

 5 through 123.

 6              125.      Defendant lacks sufficient information or belief to either admit or deny the

 7 allegations contained in Paragraph 125 and, on that basis, denies them.

 8              126.      Defendant lacks sufficient information or belief to either admit or deny the

 9 allegations contained in Paragraph 126 and, on that basis, denies them.

10              127.      Defendant lacks sufficient information or belief to either admit or deny the

11 allegations contained in Paragraph 127 and, on that basis, denies them.

12              128.      Defendant lacks sufficient information or belief to either admit or deny the

13 allegations contained in Paragraph 128 and, on that basis, denies them.

14                                                   COUNT III

15         INDIVIDUAL CLAIM RELATED TO THE COLLECTION ENVELOPE AND THE
16            COLLECTION LETTER PURSUANT TO SECTION 1692e(2) OF THE FDCPA
17              129.      Defendant incorporates by reference its responses contained in Paragraphs 1
18 through 128.

19              130.      Defendant denies the allegations of Paragraph 130.
20              131.      Paragraph 131 of the Complaint contains conclusions of law, which require no
21 response.

22              132.      Paragraph 132 of the Complaint contains conclusions of law and legal arguments,
23 which require no response. To the extent that the paragraph contains factual allegations, Defendant

24 denies them.

25              133.      Paragraph 133 of the Complaint contains conclusions of law and legal arguments,
26 which require no response. To the extent that the paragraph contains factual allegations, Defendant

27 denies them.

28 ///

      P:01310721.6:87025.257                             -11-                      3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.64 Page 13 of 23



 1              134.      Paragraph 134 of the Complaint contains conclusions of law and legal arguments,

 2 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 3 denies them.

 4              135.      Paragraph 135 of the Complaint contains conclusions of law and legal arguments,

 5 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 6 denies them.

 7              136.      Paragraph 136 of the Complaint contains conclusions of law and legal arguments,

 8 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 9 denies them.

10                                                   COUNT IV

11       CLASS ACTION CLAIM RELATED TO THE COLLECTION ENVELOPE AND THE
12          COLLECTION LETTER PURSUANT TO SECTION 1692e(2)(a) OF THE FDCPA
13              137.      Defendant incorporates by reference its responses contained in Paragraphs 1
14 through 136.

15              138.      Defendant denies the allegations of Paragraph 138.
16              139.      Paragraph 139 of the Complaint contains conclusions of law and legal arguments,
17 which require no response. To the extent that the paragraph contains factual allegations, Defendant

18 denies them.

19              140.      Paragraph 140 of the Complaint contains conclusions of law and legal arguments,
20 which require no response. To the extent that the paragraph contains factual allegations, Defendant

21 denies them.

22              141.      Paragraph 141 of the Complaint contains conclusions of law and legal arguments,
23 which require no response. To the extent that the paragraph contains factual allegations, Defendant

24 denies them.

25              142.      Defendant lacks sufficient information or belief to either admit or deny the
26 allegations contained in Paragraph 142 and, on that basis, denies them.

27              143.      Defendant lacks sufficient information or belief to either admit or deny the
28 allegations contained in Paragraph 143 and, on that basis, denies them.

      P:01310721.6:87025.257                             -12-                      3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.65 Page 14 of 23



 1              144.      Defendant denies the allegations of Paragraph 144.

 2              145.      Defendant denies the allegations of Paragraph 145.

 3                                                    COUNT V

 4             INDIVIDUAL CLAIM RELATED TO THE COLLECTION ENVELOPE AND

 5       THE COLLECTION LETTER PURSUANT TO SECTION 1692e(10) OF THE FDCPA

 6              146.      Defendant incorporates by reference its responses contained in Paragraphs 1

 7 through 145.

 8              147.      Defendant denies the allegations of Paragraph 147.

 9              148.      Paragraph 148 of the Complaint contains conclusions of law which require no

10 response.

11              149.      Paragraph 149 of the Complaint contains conclusions of law and legal arguments,

12 which require no response. To the extent that the paragraph contains factual allegations, Defendant

13 denies them.

14              150.      Paragraph 150 of the Complaint contains conclusions of law and legal arguments,

15 which require no response. To the extent that the paragraph contains factual allegations, Defendant

16 denies them.

17              151.      Paragraph 151 of the Complaint contains conclusions of law and legal arguments,

18 which require no response. To the extent that the paragraph contains factual allegations, Defendant

19 denies them.

20              152.      Paragraph 152 of the Complaint contains conclusions of law and legal arguments,

21 which require no response. To the extent that the paragraph contains factual allegations, Defendant

22 denies them.

23              153.      Paragraph 153 of the Complaint contains conclusions of law and legal arguments,

24 which require no response. To the extent that the paragraph contains factual allegations, Defendant

25 denies them.

26 ///

27 ///

28 ///

      P:01310721.6:87025.257                             -13-                      3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.66 Page 15 of 23



 1                                                   COUNT VI

 2           CLASS ACTION CLAIM RELATED TO THE COLLECTION ENVELOPE AND

 3       THE COLLECTION LETTER PURSUANT TO SECTION 1692e(10) OF THE FDCPA

 4              154.      Defendant incorporates by reference its responses contained in Paragraphs 1

 5 through 153.

 6              155.      Defendant denies the allegations of Paragraph 155.

 7              156.      Paragraph 156 of the Complaint contains conclusions of law and legal arguments,

 8 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 9 denies them.

10              157.      Paragraph 157 of the Complaint contains conclusions of law and legal arguments,

11 which require no response. To the extent that the paragraph contains factual allegations, Defendant

12 denies them.

13              158.      Defendant lacks sufficient information or belief to either admit or deny the

14 allegations contained in Paragraph 158 and, on that basis, denies them.

15              159.      Defendant lacks sufficient information or belief to either admit or deny the

16 allegations contained in Paragraph 159 and, on that basis, denies them.

17              160.      Defendant denies the allegations of Paragraph 160.

18              161.      Defendant denies the allegations of Paragraph 161.

19                                                   COUNT VII

20          INDIVIDUAL CLAIM FOR VIOLATIONS OF SECTION 1692e OF THE FDCPA
21 BASED UPON THE MISREPORTED MAILING DATE OF THE COLLECTION LETTER

22              162.      Defendant incorporates by reference its responses contained in Paragraphs 1
23 through 161.

24              163.      Paragraph 163 of the Complaint contains conclusions of law and legal arguments,
25 which require no response. To the extent that the paragraph contains factual allegations, Defendant

26 denies them.

27              164.      Paragraph 164 of the Complaint contains conclusions of law which require no
28 response.

      P:01310721.6:87025.257                             -14-                      3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.67 Page 16 of 23



 1              165.      Paragraph 165 of the Complaint contains conclusions of law and legal arguments,

 2 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 3 denies them.

 4                                                  COUNT VIII

 5        CLASS ACTION CLAIM FOR VIOLATIONS OF SECTION 1692e OF THE FDCPA

 6 BASED UPON THE MISREPORTED MAILING DATE OF THE COLLECTION LETTER

 7              166.      Defendant incorporates by reference its responses contained in Paragraphs 1

 8 through 165.

 9              167.      Paragraph 167 of the Complaint contains conclusions of law and legal arguments,

10 which require no response. To the extent that the paragraph contains factual allegations, Defendant

11 denies them.

12              168.      Defendant lacks sufficient information or belief to either admit or deny the

13 allegations contained in Paragraph 168 and, on that basis, denies them.

14              169.      Defendant lacks sufficient information or belief to either admit or deny the

15 allegations contained in Paragraph 169 and, on that basis, denies them.

16              170.      Defendant denies the allegations of Paragraph 170.

17              171.      Defendant denies the allegations of Paragraph 171.

18                                                   COUNT IX

19           INDIVIDUAL CLAIM FOR VIOLATIONS OF SECTION 1692f OF THE FDCPA
20 BASED UPON THE MISREPORTED MAILING DATE OF THE COLLECTION LETTER

21              172.      Defendant incorporates by reference its responses contained in Paragraphs 1
22 through 171.

23              173.      Paragraph 173 of the Complaint contains conclusions of law and legal arguments,
24 which require no response. To the extent that the paragraph contains factual allegations, Defendant

25 denies them.

26              174.      Paragraph 174 of the Complaint contains conclusions of law which require no
27 response.

28 ///

      P:01310721.6:87025.257                             -15-                      3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.68 Page 17 of 23



 1              175.      Paragraph 175 of the Complaint contains conclusions of law and legal arguments,

 2 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 3 denies them.

 4                                                    COUNT X

 5               CLASS CLAIMS FOR VIOLATIONS OF SECTION 1692f OF THE FDCPA

 6 BASED UPON THE MISREPORTED MAILING DATE OF THE COLLECTION LETTER

 7              176.      Defendant incorporates by reference its responses contained in Paragraphs 1

 8 through 175.

 9              177.      Paragraph 177 of the Complaint contains conclusions of law and legal arguments,

10 which require no response. To the extent that the paragraph contains factual allegations, Defendant

11 denies them.

12              178.      Defendant lacks sufficient information or belief to either admit or deny the

13 allegations contained in Paragraph 178 and, on that basis, denies them.

14              179.      Defendant lacks sufficient information or belief to either admit or deny the

15 allegations contained in Paragraph 179 and, on that basis, denies them.

16              180.      Defendant denies the allegations of Paragraph 180.

17              181.      Defendant denies the allegations of Paragraph 181.

18                                                   COUNT XI

19                     INDIVIDUAL CLAIM RELATED TO TIME-BARRED LANGUAGE
20              182.      Defendant incorporates by reference its responses contained in Paragraphs 1
21 through 181.

22              183.      Defendant denies the allegations of Paragraph 183.
23              184.      Defendant denies the allegations of Paragraph 184.
24              185.      Defendant denies the allegations of Paragraph 185.
25              186.      Defendant denies the allegations of Paragraph 186.
26              187.      Paragraph 187 of the Complaint contains conclusions of law and legal arguments,
27 which require no response. To the extent that the paragraph contains factual allegations, Defendant

28 denies them.

      P:01310721.6:87025.257                             -16-                      3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.69 Page 18 of 23



 1              188.      Paragraph 188 of the Complaint contains conclusions of law and legal arguments,

 2 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 3 denies them.

 4              189.      Paragraph 189 of the Complaint contains conclusions of law and legal arguments,

 5 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 6 denies them.

 7              190.      Paragraph 190 of the Complaint contains conclusions of law and legal arguments,

 8 which require no response. To the extent that the paragraph contains factual allegations, Defendant

 9 denies them.

10              191.      Paragraph 191 of the Complaint contains conclusions of law and legal arguments,

11 which require no response. To the extent that the paragraph contains factual allegations, Defendant

12 denies them.

13              192.      Paragraph 192 of the Complaint contains conclusions of law and legal arguments,

14 which require no response. To the extent that the paragraph contains factual allegations, Defendant

15 denies them.

16                                                   COUNT XII

17                         CLASS CLAIM RELATED TO TIME-BARRED LANGUAGE
18              193.      Defendant incorporates by reference its responses contained in Paragraphs 1
19 through 192.

20              194.      Defendant denies the allegations of Paragraph 194.
21              195.      Defendant lacks sufficient information or belief to either admit or deny the
22 allegations contained in Paragraph 195 and, on that basis, denies them.

23              196.      Defendant denies the allegations of Paragraph 196.
24              197.      Defendant denies the allegations of Paragraph 197.
25                                                       VII.
26                                   THE ELEMENTS OF FRCP 23 ARE MET
27              A.        Numerosity
28              198.      Defendant denies the allegations of Paragraph 198.

      P:01310721.6:87025.257                             -17-                      3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.70 Page 19 of 23



 1              199.      Defendant lacks sufficient information or belief to either admit or deny the

 2 allegations contained in Paragraph 199 and, on that basis, denies them.

 3              200.      Defendant denies the allegations of Paragraph 200.

 4              B.        Commonality and Predominance

 5              201.      Defendant denies the allegations of Paragraph 201.

 6              202.      Defendant lacks sufficient information or belief to either admit or deny the

 7 allegations contained in Paragraph 202 and, on that basis, denies them.

 8              C.        Typicality

 9              203.      Defendant lacks sufficient information or belief to either admit or deny the

10 allegations contained in Paragraph 203 and, on that basis, denies them.

11              204.      Defendant lacks sufficient information or belief to either admit or deny the

12 allegations contained in Paragraph 204 and, on that basis, denies them.

13              D.        Appropriateness and Superiority

14              205.      Defendant denies the allegations of Paragraph 205.
15              206.      Defendant denies the allegations of Paragraph 206.
16              207.      Defendant lacks sufficient information or belief to either admit or deny the
17 allegations contained in Paragraph 207 and, on that basis, denies them.

18              208.      Defendant lacks sufficient information or belief to either admit or deny the
19 allegations contained in Paragraph 208 and, on that basis, denies them.

20              E.        Adequacy
21              209.      Defendant lacks sufficient information or belief to either admit or deny the
22 allegations contained in Paragraph 209 and, on that basis, denies them.

23              210.      Defendant denies the allegations of Paragraph 210.
24              211.      Defendant lacks sufficient information or belief to either admit or deny the
25 allegations contained in Paragraph 211 and, on that basis, denies them.

26 ///

27 ///

28 ///

      P:01310721.6:87025.257                             -18-                    3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.71 Page 20 of 23



 1              F.        Injunctive and Declaratory Relief Are Warranted

 2              212.      Paragraph 212 of the Complaint contains conclusions of law which require no

 3 response.

 4              213.      Defendant denies the allegations of Paragraph 213.

 5              214.      Defendant denies the allegations of Paragraph 214.

 6                                           AFFIRMATIVE DEFENSES

 7              As and for separate affirmative defenses to the Complaint, and without assuming or

 8 shifting any burden of proof required for Plaintiff to establish his claims, Defendant alleges on

 9 information and belief as follows:

10                                        FIRST AFFIRMATIVE DEFENSE

11                                       (Arbitration Required by Contract)

12              1.        Defendant alleges on information and belief that upon the election of Defendant or

13 of Plaintiff, the parties are required to arbitrate all or part of Plaintiff’s alleged claims under the

14 terms of the contract between Plaintiff and the original creditor. Therefore, upon any party’s

15 election this Court lacks jurisdiction to hear such claims against this Defendant. The terms of the

16 written arbitration agreement states in relevant part:

17                        Arbitration. Please review this provision carefully. It provides that
                          any dispute may be resolved by binding arbitration. Arbitration
18                        replaces the right to go to court and the right to have a jury decide a
                          dispute. Under this provision, your rights may be substantially
19                        limited in the event of a dispute. You may opt out of this Arbitration
                          provision by following the instructions below
20

21                        By accepting this Agreement, unless you opt out by following the
                          instructions below, you agree that either you or we, at our sole
22                        discretion, can choose to have any dispute arising out of or relating
                          to this Agreement or our relationship resolved by binding arbitration.
23                        If arbitration is chosen by any party, neither you nor we will have the
                          right to litigate that dispute in court or to have a jury trial on that
24                        dispute.
25                                      SECOND AFFIRMATIVE DEFENSE
26                                               (Class Action Waiver)
27              2.        The proposed class fails because, on information and belief, some or all of the
28 purported class members are subject to valid written arbitration agreements that do not include

      P:01310721.6:87025.257                               -19-                         3:19-cv-01514-L-RBB
                                          ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.72 Page 21 of 23



 1 class arbitration agreements, or that prohibit class arbitration, and there is therefore no right to

 2 bring a claim on a class wide basis through litigation, arbitration, or otherwise. The terms of the

 3 written arbitration agreement states in relevant part:

 4                        In addition, you will not have the right to participate as a
                          representative or member of any class of claimants pertaining to any
 5                        dispute subject to arbitration…Disputes brought as part of a class
                          action or other representative basis are subject to arbitration on an
 6                        individual (non-class, non-representative) basis. IF YOU DO NOT
                          OPT OUT, THEN YOU WILL HAVE WAIVED YOUR RIGHT
 7                        TO INDICATE OR PARTICIPATE IN A CLASS ACTION
 8                        RELATED TO THIS AGREEMENT.

 9                                       THIRD AFFIRMATIVE DEFENSE
10                                             (Failure to State a Claim)
11              3.        The allegations of the Complaint fail to state a claim against Defendant upon which
12 relief can be granted because, without limitation, the disclosures provided are factually true, clear,

13 and compliant with all applicable laws. Further, any revisions of the disclosures as asserted by

14 Plaintiff could be misleading and would put Defendant in the position of providing legal advice.

15                                      FOURTH AFFIRMATIVE DEFENSE
16                                          (Statute of Limitations/Laches)
17              4.        The purported claims set forth in the Complaint are barred in whole or in part by the
18 applicable statutes of limitation and/or the equitable doctrine of laches, including but not limited to

19 15 U.S.C. § 1692k(d), to the extent the putative class might include any members whose claims

20 arose more than one year prior to the filing of the Complaint.

21                                       FIFTH AFFIRMATIVE DEFENSE
22                                                 (Bona Fide Error)
23              5.        To the extent that any violation of law occurred, which Defendant expressly denies,
24 said violation was not intentional and resulted from a bona fide error notwithstanding the

25 maintenance by Defendant of procedures reasonably adapted to avoid any such error. Defendant

26 maintains policies and procedures designed to ensure that all disclosures required by law are

27 included in its written communications. As it relates to this case, Defendant’s policies and

28 procedures include analysis of the disclosure language to ensure it is consistent with Defendant’s

      P:01310721.6:87025.257                              -20-                         3:19-cv-01514-L-RBB
                                          ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.73 Page 22 of 23



 1 debt servicing policies, including its policy not to commence lawsuits to collect debts where the

 2 statute of limitations has expired, even if a later payment is made.

 3                                       SIXTH AFFIRMATIVE DEFENSE

 4                                               (No Willful Conduct)

 5              6.        Defendant acted in good faith at all times in its dealings with Plaintiff, and if any

 6 conduct by Defendant is found to be unlawful, which Defendant expressly denies, such conduct

 7 was not willful and should not give rise to liability. Specifically, Defendant did not intend to

 8 mislead debtors through its disclosures, which truthfully and accurately advise that they will not be

 9 sued.

10                                     SEVENTH AFFIRMATIVE DEFENSE

11                                                      (Set-Off)

12              7.        Defendant is informed and believe that some or all members of the putative class

13 are or may owe financial obligations that offset, in whole or part, their claims in this action.

14                                      EIGHTH AFFIRMATIVE DEFENSE

15                                     (Statute(s) Unconstitutional as Applied)

16              8.        The statute or statutes are unconstitutional both on their face and as applied because

17 they unconstitutionally restrict a creditor’s or debt collector’s speech, and because they place a

18 greater restriction on a debt collector’s speech than on a debtor’s speech, in violation of the First

19 and Fourteenth Amendments of the United States Constitution.

20              WHEREFORE, Defendant requests judgment as follows:

21              1.        That Plaintiff takes nothing by the Complaint, which should be dismissed with

22 prejudice;

23              2.        That Defendant recovers from Plaintiff its costs according to proof;

24              3.        That Defendant recovers its attorneys’ fees according to proof; and

25 ///

26 ///

27 ///

28 ///

      P:01310721.6:87025.257                               -21-                         3:19-cv-01514-L-RBB
                                          ANSWER TO PLAINTIFF’S COMPLAINT
     Case 3:19-cv-01514-L-RBB Document 7 Filed 09/18/19 PageID.74 Page 23 of 23



 1              4.        That the Court orders such other further reasonable relief as the Court may deem

 2 just and proper.

 3 DATED: September 18, 2019                       SOLOMON WARD SEIDENWURM & SMITH, LLP

 4
                                                   By:   /s/ Thomas F. Landers
 5
                                                         THOMAS F. LANDERS
 6                                                       LEAH S. STRICKLAND
                                                         Attorneys for Defendants Midland Credit
 7                                                       Management, Inc., and Midland Funding, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      P:01310721.6:87025.257                             -22-                       3:19-cv-01514-L-RBB
                                         ANSWER TO PLAINTIFF’S COMPLAINT
